Citation Nr: 0916583	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-00 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits under Chapter 35 
Dependents' Educational Assistance Program.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran reportedly had active service from June 1961 to 
November 1981.  The appellant is reportedly his daughter.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2003 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This mater was remanded 
in December 2005 to afford the appellant a Board hearing.  
Such hearing was scheduled for January 2009; however, the 
appellant failed to appear.  


FINDINGS OF FACT

1.  Effective October 28, 1997, the Veteran was awarded a 
permanent and total disability rating based on service-
connected disability.

2.  In September 2003, the appellant, who is the Veteran's 
daughter, filed a claim for Dependents' Educational 
Assistance benefits under Chapter 35.

3.  The appellant was born on January [redacted], 1971.

4.  The appellant reached her 26th birthday on January [redacted], 
1997, prior to the effective date of a finding of permanent 
and total service-connected disability on behalf of the 
Veteran.


CONCLUSION OF LAW

The basic eligibility criteria for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 
2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
35.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
In any event, the appellant has been informed, via a November 
2003 letter and December 2003 statement of the case, of the 
nature of the evidence needed to substantiate her claim.  She 
also had the opportunity to submit written argument and 
evidence in support of her claim.  In August 2004, the 
appellant testified at a Board hearing; however, such 
transcript was lost and no transcript of the hearing exists.  
Moreover, the individual who conducted such hearing is no 
longer employed at the Board.  By way of correspondence in 
August 2005, the appellant was notified of her right to 
attend another hearing before a Veterans Law Judge.  By way 
of correspondence dated in August 2005, the appellant 
responded that she wanted another hearing before a Veterans 
Law Judge at the Los Angeles RO.  Such hearing was scheduled 
in January 2009; however, the appellant failed to appear.  
All evidence necessary for the determination that needs to be 
made has been obtained.  Consequently, no further 
notification or assistance is necessary.  

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the VCAA or the implementing regulations.  Additionally, in 
the instant case, it is not the factual evidence that is 
dispositive of this appeal, but rather the interpretation and 
application of the governing statute.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




Criteria & Analysis

The record reflects that the Veteran was awarded a permanent 
and total disability rating based on service-connected 
disability effective October 28, 1997.  There is no evidence 
on file that suggests there is any challenge to that assigned 
date.

The appellant filed her application for the receipt of DEA 
benefits under Chapter 35 in September 2003.  In this 
application, she reported that she was the Veteran's child, 
and indicated that her date of birth was January [redacted], 1971.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  The record confirms that the appellant 
is the Veteran's daughter, and that the Veteran is in receipt 
of a permanent and total disability rating.

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach her 26th birthday 
on or before the effective date of a finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c) 
(emphasis added).  The Board has carefully reviewed the 
record, and notes that it is undisputed that the appellant 
reached her 26th birthday on January [redacted], 1997, prior to the 
currently assigned October 28, 1997, effective date of the 
Veteran's permanent and total service-connected disability 
rating.  Accordingly, and unfortunately, the appellant is 
simply not eligible for Chapter 35 educational assistance.  

The appellant has not shown, nor is the Board aware, of any 
basis to exempt her from application of this regulation.  For 
example, under 38 C.F.R. § 21.3041(a), the basic beginning 
date of eligibility for educational assistance is normally 
the date the child reaches age 18, or the date of the child's 
completion of secondary schooling, whichever occurs first.  
The basic ending date for educational assistance is the date 
of the child's 26th birthday.  38 C.F.R. § 21.3041(c).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the 
veteran does not receive notice of this rating until after 
the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i).  Also, 
the beginning date may be extended if the permanent and total 
disability rating is assigned after the child reaches 18, but 
before the child turns 26.  38 C.F.R. § 21.3041(b)(2)(ii).  
As discussed hereinabove, however, the appellant turned 26 
before the effective date of the finding of permanent and 
total disability of the Veteran, and so neither of these 
exceptions to toll the basic beginning date for eligibility 
for educational assistance is applicable in her case.

The basic ending date for eligibility for educational 
assistance may also be tolled in certain situations.  Under 
38 C.F.R. § 21.3041(d), the ending date for eligibility for 
educational assistance may be modified for up to eight years 
beyond the qualifying event, but in no case beyond the date 
the child reaches age 31.  In order to modify the ending 
date, however, the qualifying event must occur between the 
time the child reaches age 18 and when the child reaches age 
26, and not thereafter.  See 38 C.F.R. § 21.3041(d).  In this 
case, the basic ending date for eligibility for educational 
assistance cannot be modified, again because the appellant 
had already reached the age of 26 at the time of the award of 
permanent and total disability to the Veteran (in October 
1997).

While the Board acknowledges the appellant's contentions in 
support of her appeal, the regulatory criteria and legal 
precedent governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  38 U.S.C.A. § 7104(c); 
38 C.F.R. § 19.5.  Therefore, the Board must find that the 
appellant is simply not eligible to receive educational 
assistance benefits under Chapter 35 as a matter of law.  See 
Sabonis, 6 Vet. App. 426.  Where the law, rather than the 
facts, is dispositive, the benefit of the doubt provisions as 
set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


